Reasons for Allowance

Claims 1, 3-4, 6-9, 11-12, 14-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a computer system, the computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to receive location information associated with a parking area; program instructions to determine an optimal layout for the parking area based on the location information; program instructions to determine information about a plurality of vehicles parked in the parking area, wherein the plurality of vehicles includes one or more autonomous vehicles and one or more non-autonomous vehicles; program instructions to determine a required space for each parked vehicle of the plurality of vehicles parked in the parking area based on the information about the plurality of vehicles parked in the parking area, wherein the required space represents a space required both in front of and behind each parked vehicle for each parked vehicle to be able depart a respective parking spot; program instructions to receive space information about current space between each parked vehicle of the plurality of vehicles parking in the parking area, wherein the space information for the one or more autonomous vehicles is received directly from the one or more autonomous vehicles and the space information for the one or more non- autonomous vehicles is received if the one or more non-autonomous vehicles is parked next to at least one of the one or more autonomous vehicles or if the one or more non-autonomous vehicles is equipped with external cameras or sensors; Page 8 of 14Docket No. P201901972US01Application No. 16/579,893responsive to not receiving the space information .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Note on 35 U.S.C. 101 – “Computer readable memory”
MPEP section 2106 states, “the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.  When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate.” However, [0047] of applicant’s as-filed specification states “computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire,” therefore the claimed “computer readable memory” does not invoke a rejection under 35 U.S.C. 101 because their scope does not include non-statutory transitory forms of signal transmission.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20170329341 A1 – figs. 1-3, ABSTRACT: Vehicle positioning in a parking area is provided by obtaining vehicle information of vehicles for positioning in the parking area, identifying unutilized parking space in the parking area, then based on recognizing a vehicle movement 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684         


						/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684